PER CURIAM.
The plaintiff in error, Henrietta S. Christopher, •wife of John G. Christopher, was a stockholder in the First National Bank of Florida, and as such stockholder was liable under the statutes ■of the United States for the assessment made by the Comptroller of the Currency on the stockholders of said bank. See sections 5151-5234, Rev. St. U. S. [pages 3465-3507, U. S. Comp. St. 1901]. Even if a defense on such line would avail the plaintiff in error, we find nothing in the laws of Florida disabling married women from owning in their own right stock in national banking associations and incurring the liabilities resulting therefrom. On the whole case we conclude there was no error in the judgment of the Circuit Court. See Keyser v. Hitz, 133 U. S. 139, 10 Sup. Ct. 290, 33 L. Ed. 531. And we say, as said by the Supreme Court in that case:
“But the question as to what property may be reached in the enforcement of such judgment is not before us, and we express no opinion on it.”
The judgment of the Circuit Court is affirmed.